                      So Ordered.

         Dated: April 16th, 2019
 1

 2

 3

 4
 5

 6

 7
 8                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WASHINGTON
 9

10 In re:                                        Case No. 18-03197 FPC 11
11 GIGA WATT, Inc., a Washington                 Chapter 11
   corporation,
12                                               ORDER GRANTING CHAPTER 11
                                                 TRUSTEE’S MOTIONS FOR
13                       Debtor.                 ORDERS (I) APPROVING
                                                 STIPULATION PURSUANT TO
14
                                                 LBR 9013-1(c)(3) AND (II)
                                                 GRANTING EXPEDITED
15                                               CONSIDERATION THEREOF
16                                               [No Hearing Requested]
17          This matter came before this Court on the Chapter 11 Trustee’s Motions for
18 Orders (i) Approving Stipulation Pursuant to LBR 9013-1(c)(3) and (ii) Granting

19 Expedited Consideration Thereof (the “Motion”)1 filed by Mark D. Waldron, in

20

21

22
     1
    Unless otherwise defined herein, capitalized terms used in this Order have the
23 meanings ascribed to them in the Motion.

24 Order Granting Chapter 11 Trustee’s Motions
   for Orders (i) Approving Stipulation, etc. - Page 1
25
 18-03197-FPC11      Doc 276   Filed 04/16/19   Entered 04/16/19 16:18:54   Pg 1 of 3
 1 his official capacity as the Chapter 11 Trustee, in the above-captioned bankruptcy

 2 case.

 3         The Court finds good cause to approve the Stipulation Between the Chapter

 4 11 Trustee and the Port of Douglas County Regarding the Lease, the Application
 5 of the Surety Deposit to the Claims of the Port of Douglas County, and the

 6 Modification of the Automatic Stay (the “Stipulation”), attached to the Motion as

 7 Exhibit A.
 8         The Court further finds that notice of the Motion and manner of service

 9 thereof by email was proper and sufficient and that a reduction of the time period

10 to object to the Motion was necessary.
11         IT IS HEREBY ORDERED as follows:

12         1.    The Motion is GRANTED in its entirety:

13         2.    The Stipulation is approved;
14                     [This Order continues on the following page.]

15

16

17

18

19

20

21

22

23

24 Order Granting Chapter 11 Trustee’s Motions
   for Orders (i) Approving Stipulation, etc. - Page 2
25
 18-03197-FPC11     Doc 276   Filed 04/16/19    Entered 04/16/19 16:18:54   Pg 2 of 3
 1        3.     The automatic stay provided by 11 USC § 362 is modified pursuant

 2 to the terms set forth in the Stipulation and such modification shall be effective

 3 fourteen days after the Notice of Stipulation to Modify Automatic Stay was filed

 4 and served in this case.
 5                                /// END OF ORDER ///

 6   Presented by:
 7   CKR LAW LLP
 8

 9
   Pamela M. Egan (WSBA 54637) (pro hac vice)
10 506 2nd Avenue, 14th floor
   Seattle, WA 98114
11 Tel.: (415) 297-0132
   E: pegan@ckrlaw.com
12
   Of attorneys for Mark Waldron in his capacity
13 as the duly-appointed Chapter 11 Trustee
14

15

16

17

18

19

20

21

22

23

24 Order Granting Chapter 11 Trustee’s Motions
   for Orders (i) Approving Stipulation, etc. - Page 3
25
 18-03197-FPC11      Doc 276   Filed 04/16/19   Entered 04/16/19 16:18:54   Pg 3 of 3
